DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claim 16 the claim limitation recites “a computer readable storage device.”  However, the usage of the phrase “computer readable storage device” is broad enough to include both “non-transitory” and “transitory” media.  The specification further explicitly does not limit the utilization of the term to a non-transitory computer-readable medium (See specification, ¶ [0055] describes a storage device, but does not limit the device to non-transitory mediums; a device can be interpreted broadly as “ a piece of equipment or a mechanism designed to serve a special purpose or perform a special function,” see definition of “device” in the online Merriam Webster Dictionary at https://www.merriam-webster.com/dictionary/device.)  When the specification is silent, the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. See Ex parte Mewherter, 2012-007962 (PTAB, 2013). Therefore, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claims.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	

Claims 1-4, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giering (US 2019/0147283).  

 	Regarding claim 1, Giering teaches a system (Fig. 1, [0025-0027] describes a system), comprising:
 	a memory that stores computer executable components (Fig. 1, [0026] describes a memory); and
 	a processor that executes the computer executable components stored in the memory (Fig. 1, [0026] describes a processor), wherein the computer executable components comprise:
 	an annotation component that annotates training data associated with a set of images for a feature learning process (Fig. 2, [0029], a region of interest detector can identify patches or areas of interest in an image; a labeler can apply labels to the detected areas of interest; the above data is used for training a model); and
 	an active learning component that incrementally updates an analytics artificial intelligence model for an engineering component based on the feature learning process ([0026], the memory includes executable instructions for performing operations of the invention i.e., the active learning component; [0029], the system can update and train a model based on detecting features in the image; this can be done as part of an iterative or incremental process; [0024, 0025], the above process is used for detecting cracks or defects in a structure e.g., a machine component such as a gear, shaft, etc.)
 	
 	Regarding claim 2, Giering teaches the invention as claimed in claim 1.  Giering also teaches wherein the active learning component is in communication with a server component that stores the analytics artificial intelligence model ([0027], cloud resources i.e., a server component, may provide the model training and any portion of the described process/system e.g., the model).

 	Regarding claim 3, Giering teaches the invention as claimed in claim 1.  Giering also teaches wherein the annotation component annotates the training data based on data associated with the analytics artificial intelligence model stored by the server component ([0029], the system annotates images as noted above; inherently, this is based on data e.g., at the very least, code or computer instructions that perform the annotation operation; or features in the images etc.; such data is associated with the model, at least because it is used to train the model).

 	Regarding claim 4, Giering teaches the invention as claimed in claim 1.  Giering also teaches wherein the active learning component is implemented on a server ([0027], cloud resources i.e., a server, may provide the model training and any portion of the described process).  

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  

 	Regarding claim 9, Giering teaches the invention as claimed in claim 1.  Giering also teaches providing the artificial intelligence model to a system associated with the engineering component (Fig. 1, [0024-0025, 0027] teaches a system that provides a machine learning model, which is used to analyze structures i.e., engineering components).

 	Regarding claim 12, Giering teaches the invention as claimed in claim 8.  Claim 12 also corresponds to claim 2 and is rejected for the same reasons.  

 	Regarding claim 13, Giering teaches the invention as claimed in claim 12.  Claim 13 also corresponds to claim 3 and is rejected for the same reasons. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giering, as applied in claims 1 and 8, and further in view of Han (US 2020/0342322).  

 	Regarding claim 5, Giering teaches the invention as claimed in claim 1.  However, Giering does not expressly disclose wherein the active learning component incrementally updates the analytics artificial intelligence model via a first modeling process, and wherein the first modeling process simultaneously updates the analytics artificial intelligence model with respect to a second modeling process that incrementally updates the analytics artificial intelligence model.
 	In the same field of endeavor, Han teaches wherein the active learning component incrementally updates the analytics artificial intelligence model via a first modeling process, and wherein the first modeling process simultaneously updates the analytics artificial intelligence model with respect to a second modeling process that incrementally updates the analytics artificial intelligence model (Fig. 1, [0019-0023], a model can be split into sub-models, and then the sub-models can be trained concurrently).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the active learning component incrementally updates the analytics artificial intelligence model via a first modeling process, and wherein the first modeling process simultaneously updates the analytics artificial intelligence model with respect to a second modeling process that incrementally updates the analytics artificial intelligence model as suggested in Han into Giering because Giering and Han pertain to analogous fields of technology.  Both Giering and Han pertain to the training of a machine learning model.  In Han, a model can be split into sub-models, which can be trained concurrently.  It would be desirable to incorporate this feature into Giering to accelerate the training process e.g., see Han [0023-0024]. 

 	Regarding claim 6, the combination of Giering and Han teaches the invention as claimed in claim 5.  The combination of Giering and Han also teaches wherein the active learning component selects, for storage in a data store associated with a server, a first version of the analytics artificial intelligence model associated with the first modeling process or a second version of the analytics artificial intelligence model associated with the second modeling process (Han Fig. 1, [0019-0023], the system splits the model into sub-models e.g., first and second versions; inherently, such a sub-model is stored in some form of data store; [0024], the Han process may be performed at a server; see also Giering [0027], which notes that training can be supported by the cloud i.e., a server; inherently, when the system trains a sub-model, it selects that sub-model for such training).

	Regarding claim 14, Giering teaches the invention as claimed in claim 8.  However, Giering does not expressly disclose wherein the incrementally updating the artificial intelligence model comprises performing a first modeling process associated with a first version of the artificial intelligence model and performing a second modeling process associated with a second version of the artificial intelligence model.
 	In the same field of endeavor, Han teaches wherein the incrementally updating the artificial intelligence model comprises performing a first modeling process associated with a first version of the artificial intelligence model and performing a second modeling process associated with a second version of the artificial intelligence model (Fig. 1, [0019-0023], a model can be split into sub-models, and then the sub-models can be trained concurrently).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the incrementally updating the artificial intelligence model comprises performing a first modeling process associated with a first version of the artificial intelligence model and performing a second modeling process associated with a second version of the artificial intelligence model as suggested in Han into Giering because Giering and Han pertain to analogous fields of technology.  Both Giering and Han pertain to the training of a machine learning model.  In Han, a model can be split into sub-models, which can be trained concurrently.  It would be desirable to incorporate this feature into Giering to accelerate the training process e.g., see Han [0023-0024]. 

	Regarding claim 15, the combination of Giering and Han teaches the invention as claimed in claim 14.  The combination of Giering and Han also teaches selecting the first version of the artificial intelligence model or the second version of the artificial intelligence model for storage by a server (Han Fig. 1, [0019-0023], the system splits the model into sub-models e.g., first and second versions; [0024], the Han process may be performed at a server; see also Giering [0027], which notes that training can be supported by the cloud i.e., a server; inherently, when the system trains a sub-model, it selects that sub-model for such training).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Giering, as applied in claims 1 and 8, and further in view of Shen (US 2020/0019799).  

 	Regarding claim 7, Giering teaches the invention as claimed in claim 1.  However, Giering does not expressly disclose wherein the computer executable components comprise: a display component that provides the training data to a display device to display information associated with the training data in a human-interpretable format.
 	In the same field of endeavor, Shen teaches wherein the computer executable components comprise: 
 	a display component that provides the training data to a display device to display  information associated with the training data in a human-interpretable format (Fig. 5, [0062-0064, 0070, 0009, 0031, 0032, 0034, 0051-0053], the system can provide images to client devices, so the user can view the images and add or confirm annotations; inherently, such client devices are display devices).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the computer executable components comprise: a display component that provides the training data to a display device to display  information associated with the training data in a human-interpretable format as suggested in Shen in Giering because Giering and Shen pertain to analogous fields of technology.  Both Giering and Shen pertain to training a machine learning model using annotated training images.  In Shen, a user can receive training images at a client device and add annotations to the images.  It would be desirable to incorporate this feature into Giering to improve training and annotation e.g., see Shen [0003, 0004, 0031, 0032].  

 	Regarding claim 11, Giering teaches the invention as claimed in claim 8.  However, Giering does not expressly disclose receiving one or more annotations associated with the training data from a display device associated with a user identity.
 	In the same field of endeavor, Shen teaches receiving one or more annotations associated with the training data from a display device associated with a user identity (Fig. 5, [0062-0064, 0070, 0009, 0031, 0032, 0034, 0051-0053, 0070], the system can provide images to client devices, so the user can view the images and add or confirm annotations; inherently, such client devices are display devices and are associated with a user identity; the annotated images are received by the system and used to train a model).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving one or more annotations associated with the training data from a display device associated with a user identity as suggested in Shen in Giering because Giering and Shen pertain to analogous fields of technology.  Both Giering and Shen pertain to training a machine learning model using annotated training images.  In Shen, a user can receive training images at a client device and add annotations to the images.  It would be desirable to incorporate this feature into Giering to improve training and annotation e.g., see Shen [0003, 0004, 0031, 0032].  

Claims 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giering, as applied in claim 8, and further in view of Niemi (US 2019/0294960).  

 	Regarding claim 10, Giering teaches the invention as claimed in claim 8.  However, Giering does not expressly disclose providing the artificial intelligence model to a display device to display information associated with the artificial intelligence model in a human-interpretable format.
 	In the same field of endeavor, Niemi teaches providing the artificial intelligence model to a display device to display information associated with the artificial intelligence model in a human-interpretable format (Figs. 1, 4, [0064, 0067, 0058, 0007], it is known to deploy a machine learning model to a client device, to be used in an application on the client device; it is further known that the client may display an application that uses the downloaded model; it should be further noted that the phrase “to display information” can be understood as an intended use, and thus lacks significant patentable weight).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated providing the artificial intelligence model to a display device to display information associated with the artificial intelligence model in a human-interpretable format as suggested in Niemi into Giering because Giering and Niemi pertain to analogous fields of technology.  Both Giering and Niemi pertain to training and utilizing machine learning models.  In Niemi, a machine learning model can be downloaded to a client and used locally.  It would be desirable to incorporate this feature into Giering so that the trained model can be implemented at a local device e.g., see Niemi Figs. 1, 4, [0064, 0067, 0058, 0007].

 	Regarding claim 16, the claim corresponds to claim 10 and is rejected for the same reasons.  The combination of Giering and Niemi also teaches a computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations (Giering Fig. 1, [0025-0027] teaches memory and a processor).

 	Regarding claim 17, the combination of Giering and Niemi teaches the invention as claimed in claim 16.  The combination of Giering and Niemi also teaches wherein the operations further comprise communicating with a server that stores the artificial intelligence model (Giering [0027], cloud resources i.e., a server, may provide the model training and any portion of the described process e.g., the model itself; the system is in communication with the cloud resources; see also Niemi Fig. 1, [0012-0013, 0033], which notes that model data can be stored on a enterprise computing environment i.e., a server; a client is in communication with the server, and the server can respond to requests from the client).  

 	Regarding claim 18, the combination of Giering and Niemi teaches the invention as claimed in claim 17.  The combination of Giering and Niemi also teaches wherein the annotating the training data comprises annotating the training data based on data associated with the artificial intelligence model stored by the server (Giering [0029], the system annotates images as noted above; inherently, this is based on data e.g., at the very least, code or computer instructions that perform the annotation operation; or features in the images etc.; such data is associated with the model, at least because it is used to train the model).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giering and Niemi, as applied in claim 16, and further in view of Han.

 	Regarding claim 19, the combination of Giering and Niemi teaches the invention as claimed in claim 16.   However, the combination of Giering and Han does not expressly disclose wherein the incrementally updating the artificial intelligence model comprises performing a first modeling process associated with a first version of the artificial intelligence model and performing a second modeling process associated with a second version of the artificial intelligence model.
 	In the same field of endeavor, Han teaches wherein the incrementally updating the artificial intelligence model comprises performing a first modeling process associated with a first version of the artificial intelligence model and performing a second modeling process associated with a second version of the artificial intelligence model (Fig. 1, [0019-0023], a model can be split into sub-models, and then the sub-models can be trained concurrently).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the incrementally updating the artificial intelligence model comprises performing a first modeling process associated with a first version of the artificial intelligence model and performing a second modeling process associated with a second version of the artificial intelligence model as suggested in Han into Giering and Niemi because Giering and Han pertain to analogous fields of technology.  Both Giering and Han pertain to the training of a machine learning model.  In Han, a model can be split into sub-models, which can be trained concurrently.  It would be desirable to incorporate this feature into Giering to accelerate the training process e.g., see Han [0023-0024]. 

 	Regarding claim 20, the combination of Giering, Niemi and Han teaches the invention as claimed in claim 19.  The combination of Giering, Niemi and Han also teaches selecting the first version of the artificial intelligence model or the second version of the artificial intelligence model for storage by a server (Han Fig. 1, [0019-0023], the system splits the model into sub-models e.g., first and second versions; Han [0024], the Han process may be performed at a server; see also Giering [0027], which notes that training can be supported by the cloud i.e., a server; inherently, when the system trains a sub-model, it selects that sub-model for such training).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	He (US 2019/0073568) teaches annotating training images and training a machine learning model with the annotated images e.g., see He [0006, 0027-0028, 0059-0062, 0094, 0096].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143